Citation Nr: 1453100	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-34 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with secondary major depressive disorder.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine.

3.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS), currently rated as 10 percent disabling.

4.  Entitlement to an initial rating in excess of 10 percent for hyperhidrosis of the hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to September 2002 and from August 2004 to April 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2009; a statement of the case was issued in August 2010; and a substantive appeal was received in August 2010.   

The Veteran was scheduled for a Board hearing to take place in August 2014.  He failed to report or provide good cause for his absence.  

The RO issued a December 2009 rating decision in which it denied service connection for teeth grinding with sleep problems.  The Veteran filed a timely notice of disagreement and the RO issued a March 2012 statement of the case.  The Veteran failed to file a substantive appeal.  Consequently, the issue is not in appellate status

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the most recent VA examinations took place in 2008.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

In this case, the Veteran submitted an October 2014 Brief (in VBMS) in which he requested a remand because his disabilities have become more severe, and that the prior examinations are not representative of his current condition.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA psychiatric examination for the purpose of determining the current severity of his PTSD/depressive disorder.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  
   
2.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of his degenerative arthritis of the lumbar spine.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  The examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  The RO should schedule the Veteran for a general VA examination for the purpose of determining the current severity of his IBS and hyperhidrosis of the hands and feet.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.    

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



